Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this      day of
December, 2009 by and between United Refining Energy Corp., a Delaware
corporation (“Buyer” or “United”) and the signatory on the execution page hereof
and its Affiliates (collectively, “Seller”).1

WHEREAS, United was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and

WHEREAS, United consummated an initial public offering in December, 2007 (“IPO”)
in connection with which it raised gross proceeds of approximately $450,000,000,
a significant portion of which was placed in a trust fund established by United
for the benefit of its public stockholders (the “Trust Account”) pending the
consummation of a Business Combination, or the dissolution and liquidation of
United in the event it is unable to consummate a Business Combination on or
prior to December 11, 2009; and

WHEREAS, United has entered into that certain Agreement and Plan of
Reorganization, dated October 9, 2009, as amended by Amendment No. 1 to the
Agreement and Plan of Reorganization dated November 23, 2009, by and among
United, Chaparral Subsidiary, Inc., a newly-formed Delaware corporation and
wholly-owned subsidiary of United (“Merger Sub”), and Chaparral Energy, Inc., a
Delaware corporation (“Chaparral”), pursuant to which Merger Sub will merge with
and into Chaparral with Chaparral subsequently merging into the Company (the
“Acquisition”); and

WHEREAS, pursuant to certain provisions in United’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), a holder of
United’s shares of common stock, par value $.0001 per share (the “Common
Stock”), issued in United’s initial public offering (“IPO”) may, if it votes
against the Business Combination, demand that United redeem such Common Stock
into cash (“Redemption Rights”); and

WHEREAS, the Acquisition will not be consummated if the holders of 40% or more
of the Common Stock issued in the IPO vote against the Acquisition and request
Redemption Rights; and

WHEREAS, Buyer has requested Seller sell, and Seller has agreed to sell, the
number of shares of Common Stock set forth on the signature page hereof (the
“Shares”).

 

1

“Affiliates” shall have the meaning ascribed to such term under Rule 501 of
Regulation D of the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

PURCHASE AND CLOSING

Section 1.01 Purchase. Seller hereby agrees to sell to Buyer and Buyer hereby
agrees to purchase from Seller at the Closing (as defined below) the Shares at
$     per share (the “Purchase Price Per Share”) for the aggregate purchase
price set forth on the signature page hereto (the “Aggregate Purchase Price”).
Following the execution of this Agreement, Buyer hereby agrees to provide
irrevocable instructions to its transfer agent in the form attached hereto as
Exhibit A, to deliver the Aggregate Purchase Price at the Closing. Buyer’s
obligation to purchase the Shares from Seller shall be conditioned on the
consummation of the Acquisition.

Section 1.02 Closing. The closing of the purchase and sale of the Shares
(“Closing”) will occur as soon as practicable, but in no event more than
(1) business day after: (i) compliance with Article II and (ii)(a) the
liquidation of Buyer’s Trust Account in connection with the consummation of the
Acquisition and (b) the receipt of all (and not less than all) of the Shares
following Seller’s delivery of the Shares to an account specified by Buyer using
the Depository Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System. At
the Closing, Buyer shall pay Seller the Aggregate Purchase Price by wire
transfer from United’s Trust Account of immediately available funds to an
account specified by Seller. It shall be a condition to the obligation of Buyer
on the one hand and Seller on the other hand, to consummate the transfer of the
Shares and payment of the Aggregate Purchase Price contemplated hereunder that
the other party’s representations and warranties are true and correct at the
Closing with the same effect as though made on such date, unless waived in
writing by the party to whom such representations and warranties are made.

ARTICLE II

VOTING OF THE SHARES; PROXY AND WAIVER OF REDEMPTION

Section 2.01 Voting; Redemption. In further consideration of the Aggregate
Purchase Price, Seller hereby agrees that as soon as practicable, Seller will
vote or send electronic and written instructions to its prime broker holding the
Shares to vote the Shares in favor of the Acquisition and each of the other
proposals (the “Proposals”) to be submitted at the special meeting, or
adjournment thereof, called for by United for the purpose of voting upon (i) the
Acquisition and (ii) any other proposal set forth in United’s definitive proxy
statement describing the Acquisition and Proposals (the “Meeting”), each in the
manner set forth in such definitive proxy statement.

Section 2.02 Prior Votes. If Seller has already voted in connection with the
Meeting, Seller shall either (i)(a) withdraw and revoke its vote against the
Acquisition and Proposals with respect to the Shares or (b) send electronic and
written instructions to its prime broker holding the Shares to withdraw and
revoke its vote against the

 

2



--------------------------------------------------------------------------------

Acquisition and Proposals with respect to the Shares and shall then send
electronic and written instructions to its prime broker to vote the Shares in
accordance with Section 2.01 or (ii) continue to vote the Shares in favor of the
Acquisition and the Proposals; provided, further, that in all applicable cases,
Seller shall rescind its demand, or not demand, its Redemption Rights with
respect to the Shares.

Section 2.03 Appointment of Proxy. Seller hereby appoints each of John
Catsimatidis and Myron Turfitt as its true and lawful proxies and
attorneys-in-fact, with full power of substitution, to vote all of the Shares in
accordance with the terms of this Agreement. The proxy and power of attorney
granted herein shall be deemed to be coupled with an interest, shall be
irrevocable during the term of this Agreement, and shall survive the death,
disability, incompetency, bankruptcy, insolvency or dissolution of Seller.
Furthermore, Seller will, from time to time as reasonably requested by Buyer,
execute and deliver such further instruments, ancillary agreements or other
documents or take such other actions as may be necessary or advisable to give
effect to, confirm, evidence or effectuate the purposes of the proxy granted by
this Section 2.03. Upon the termination of this Agreement in accordance with
Section 7.01, this Section 2.03 shall be of no further force and effect.

Section 2.04 Evidence of Vote. Seller shall provide further evidence of both
(i) its vote in favor of the Acquisition and Proposals, and (ii) its non-demand
or withdrawal of Redemption Rights, within one (1) business day of any
reasonable request by Buyer for such evidence.

Section 2.05 Waiver of Right of Redemption. By entering into this Agreement,
Seller hereby waives its rights to redeem the Shares. The waiver granted by
Seller pursuant to this Section 2.05 is irrevocable unless and until this
Agreement is terminated in accordance with Section 7.01 and is granted in
consideration of Buyer entering into this Agreement and incurring certain
related fees and expenses.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Seller hereby represents and warrants to Buyer on the date hereof and on the
Closing Date that:

Section 3.01 Sophisticated Seller. Seller is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to Buyer.

Section 3.02 Independent Investigation. Seller, in making the decision to sell
the Shares to Buyer, has not relied upon any oral or written representations or
assurances from Buyer or any of its officers, directors or employees or any
other representatives or agents of Buyer other than as set forth in this
Agreement. Seller has had access to all of the filings made by United with the
SEC, pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Securities Act of 1933, as amended, in each case to the extent
available publicly via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.

 

3



--------------------------------------------------------------------------------

Section 3.03 Authority. This Agreement has been validly authorized, executed and
delivered by Seller and, assuming the due authorization, execution and delivery
thereof by Buyer, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by Seller does not and
will not conflict with, violate or cause a breach of, constitute a default
under, or result in a violation of (i) any agreement, contract or instrument to
which Seller is a party which would prevent Seller from performing its
obligations hereunder or (ii) any law, statute, rule or regulation to which
Seller is subject.

Section 3.04 No Legal Advice from Buyer. Seller acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Seller’s own legal counsel, investment and tax advisors. Seller
is not relying on any statements or representations of Buyer or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by the Agreement.

Section 3.05 Ownership of Shares. Seller is the legal and beneficial owner of
the Shares and will transfer to Buyer at the Closing good and marketable title
to the Shares free and clear of any liens, claims, security interests, options,
charges or any other encumbrance whatsoever. The Seller beneficially owned all
of the Shares as of the close of the trading day on November 20, 2009 and has
the sole right to exercise Redemption Rights and vote the Shares, whether at the
Meeting or upon action by written consent, with respect to all of the Shares.
Except as provided by this Agreement, Seller has not, directly or indirectly,
granted any proxies or entered into any voting trust or other agreement or
arrangement with respect to the voting, regardless of whether such vote would
occur at the Meeting or upon action by written consent, of any of the Shares.

Section 3.06 Number of Shares. The Shares being transferred pursuant to this
Agreement represent all of the Common Stock beneficially owned by Seller as of
the date hereof, including any such shares of Common Stock which may result from
the exercise of any option, call or other derivative security interest.

Section 3.07 Cash Account. If the Shares are not currently held in an account
which prohibits rehypothecation by the Seller’s prime broker, Seller will
transfer the Shares into such an account as soon as practicable following the
execution of this Agreement; provided, however, in no event shall such transfer
occur more than two (2) business days from the execution of this Agreement.

Section 3.08 Seller Taxes. Seller understands that Seller (and not the Buyer)
shall be responsible for any and all tax liabilities of Seller that may arise as
a result of the transactions contemplated by this Agreement.

Section 3.09 Aggregate Purchase Price Negotiated. Seller represents and
understands that both the number of Shares and the Aggregate Purchase Price were
negotiated figures by the parties and that the terms and conditions by the
parties of this Agreement may differ from arrangements entered into with other
holders of Common Stock.

 

4



--------------------------------------------------------------------------------

Section 3.10 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from United in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of
Seller.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

Buyer hereby represents and warrants to Seller on the date hereof and on the
Closing Date that:

Section 4.01 Sophisticated Buyer. Buyer is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the purchase of
Shares from Seller.

Section 4.02 Independent Investigation. Buyer, in making the decision to
purchase the Shares from Seller, has not relied upon any oral or written
representations or assurances from Seller or any of its officers, directors,
partners or employees or any other representatives or agents of Seller other
than as set forth in this Agreement.

Section 4.03 Authority. This Agreement has been validly authorized, executed and
delivered by Buyer and assuming the due authorization, execution and delivery
thereof by Seller, is a valid and binding agreement enforceable in accordance
with its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by Buyer does not and will
not conflict with, violate or cause a breach of, constitute a default under, or
result in a violation of (i) any agreement, contract or instrument to which
Buyer is a party which would prevent Buyer from performing its obligations
hereunder or (ii) any law, statute, rule or regulation to which Buyer is
subject.

Section 4.04 No Legal Advice from Seller. Buyer acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Buyer’s own legal counsel, investment and tax advisors. Buyer is
relying solely on such counsel and advisors and not on any statements or
representations of Seller or any of its representatives or agents for legal, tax
or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.

Section 4.05 Buyer Taxes. Buyer understands that Buyer (and not the Seller)
shall be responsible for any and all tax liabilities of Buyer that may arise as
a result of the transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS OF THE SELLER

Section 5.01 No Further Acquisitions of United Securities. Seller hereby
covenants and agrees that following the execution of this Agreement and prior to
Closing, Seller shall not acquire any Common Stock, other securities of United
convertible into or exchangeable for shares of Common Stock in United or any
options, calls or other rights to acquire Common Stock of United or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any Common Stock or other
securities of United.

Section 5.02 No Borrowing of the Shares. Seller hereby covenants and agrees that
it shall not allow the Shares to be borrowed by, or lent to, any other person or
entity whatsoever during the term of this Agreement.

Section 5.03 No Other Proxies or Voting Agreements. Seller hereby covenants and
agrees that except pursuant to the terms of this Agreement, Seller shall not,
directly or indirectly, (i) grant any proxies or enter into any voting trust or
other agreement or arrangement with respect to the voting of any of the Shares,
regardless of whether such vote would occur at the Meeting or upon action by
written consent or (ii) sell, assign, transfer, encumber or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect assignment, transfer, encumbrance or
other disposition of, any of the Shares during the term of this Agreement.
Seller shall not seek or solicit any such assignment, transfer, encumbrance or
other disposition or any such contract, option or other arrangement or
understanding with respect to the Shares and agrees to notify Buyer promptly,
and to provide all details requested by Buyer, if Seller shall be approached or
solicited, directly or indirectly, by any person with respect to the Shares.

ARTICLE VI

ACKNOWLEDGEMENT; WAIVER

Section 6.01 Acknowledgement; Waiver. Seller (i) acknowledges that Buyer may
possess or have access to material non-public information which has not been
communicated to Seller; (ii) hereby waives any and all claims, whether at law,
in equity or otherwise, that he, she, or it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non-public information in
connection with the transactions contemplated by this Agreement, including
without limitation, any such claims arising under the securities or other laws,
rules and regulations, and (iii) is aware that Buyer is relying on the foregoing
acknowledgement and waiver in clauses (i) and (ii) above, respectively, in
connection with the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void and of no further force and
effect upon the earlier to occur: (i) termination by the written agreement of
the parties to this Agreement or (ii) the day on which the Acquisition is
terminated.

Section 7.02 Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

Section 7.03 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
Delaware. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall, to the
fullest extent applicable, be brought and enforced first in the Delaware
Chancery Court, then to such other court in the State of Delaware as appropriate
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

Section 7.04 Remedies Cumulative. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law. It is accordingly agreed that each of the parties hereto shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to seek injunctive relief and/or to compel specific performance to
prevent breaches by the other party hereto of any covenant or agreement of such
other party contained in this Agreement. Accordingly, Seller hereby agrees Buyer
is entitled to an injunction prohibiting any conduct by the Seller in violation
of this Agreement and Seller shall not seek the posting of any bond in
connection with such request for an injunction. Furthermore, in any action by
Buyer to enforce this Agreement, Seller waives its right to assert any
counterclaims and its right to assert set-off as a defense. The prevailing party
agrees to pay all costs and expenses, including reasonable attorneys’ and
experts’ fees that such prevailing party may incur in connection with the
enforcement of this Agreement.

Section 7.05 Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated

Section 7.06 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by Seller without the prior written consent of Buyer. Buyer may assign
this Agreement to a third party without the prior consent of Seller as long as
such assignee shall immediately purchase the Shares from Seller.

 

7



--------------------------------------------------------------------------------

Section 7.07 Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

Section 7.08 Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

Section 7.09 Further Assurances. If at any time any of the parties hereto shall
consider or be advised that any further documents or actions are necessary or
desirable to vest, perfect or confirm of record or otherwise the rights, title
or interest in or to the Shares or under or otherwise pursuant to this
Agreement, the parties hereto shall execute and deliver such further documents
or take such actions and provide all assurances and to take and do all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in or to the Shares or under or
otherwise pursuant to this Agreement, including, without limitation, any
documentation or actions which may be required in connection with the assignment
from Buyer as permitted under Section 7.06 hereof.

Section 7.10 Trust Waiver. The Trust Account is invested in U.S. government
securities in a trust account at Bank of America, N.A. and held in trust by
Continental Stock Transfer & Trust Company (the “Trustee”) pursuant to the
Investment Management Trust Account Agreement, dated as of December 11, 2007,
between United and Trustee. Other than with respect to the Aggregate Purchase
Price to be paid to Seller in connection with this Agreement, Seller agrees that
it does not now have, and shall not at any time have, any claim to, or make any
claim against, the Trust Account or any asset contained therein, regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, the business relationship between Seller, on the one hand, and United,
on the other hand, this Agreement, or any other agreement or any other matter,
and regardless of whether such claim arises based on contract, tort, equity or
any other theory of legal liability. Other than with respect to the Aggregate
Purchase Price to be paid to Seller in connection with this Agreement, Seller
hereby irrevocably waives any and all claims it may have, now or in the future
(in each case, however, prior to the consummation of a business combination),
and will not seek recourse against, the Trust Account for any other reason
whatsoever in respect thereof. Other than with respect to an action for the
recovery of the Aggregate Purchase Price to be paid to Seller in connection with
this Agreement, in the event Seller commences any other action or proceeding
based upon, in connection with, relating to or arising out of any matter
relating to United, which proceeding seeks, in whole or in part, relief against
the Trust Account or the public stockholders of United, whether in the form of
money damages or injunctive relief, United shall be entitled to recover from
Seller the associated legal fees and costs in connection with any such action.

 

8



--------------------------------------------------------------------------------

Section 7.11 Seller W-9. Seller agrees to provide to Buyer an Internal Revenue
Service Request for Taxpayer Identification Number and Certification Form W-9 or
W-8, as applicable.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 

UNITED REFINING ENERGY CORP. By:  

 

Name: Title: [SELLER] By:  

 

Name: Title:

Purchase Price Per Share:

Number of Shares:

Aggregate Purchase Price:

 

Signature Page to Stock Purchase Agreement

 



--------------------------------------------------------------------------------

Exhibit A

UNITED REFINING ENERGY CORP.

823 ELEVENTH AVENUE

NEW YORK, NY 10019

December     , 2009

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank DiPaolo

Re:    Trust Account No.

Gentlemen:

United Refining Energy Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement dated as of December 11, 2007 between the Company and Continental
Stock Transfer & Trust Company as Trustee (the “Trust Agreement”). Upper case
terms used herein shall have the meanings ascribed to such terms in the Trust
Agreement.

In the event the Company delivers to you a Termination Letter substantially in
the form of Exhibit A to the Trust Agreement, in addition to the other documents
required to be delivered pursuant to such document, assuming you are the Trustee
on such date, then, in consideration for the electronic transfer of [NUMBER]
shares of the Company’s common stock to an account specified by the Company (the
“Company Account”) upon the receipt of the shares in the Company Account, you
are irrevocably instructed to deliver the sum of [AMOUNT] to [SELLER] in
accordance with the bank wire instructions provided to you below:

[INSERT INSTRUCTIONS]

 

- 1 -



--------------------------------------------------------------------------------

Exhibit A

The address for [SELLER] is [ADDRESS]. The contact person for [SELLER] is
[PERSON]. He can be reached at [NUMBER].

Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Ellenoff Grossman & Schole LLP, attn:
Adam Mimeles, Esq., facsimile number [NUMBER] or David Kutcher, Esq., facsimile
number [NUMBER].

A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.

 

Very truly yours, UNITED REFINING ENERGY CORP. By:  

 

Name:   Title:  

Acknowledged and Agreed:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY By:  

 

Name:   Title:  

 

- 2 -